UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 03-7468



DARRICK LAMONTE KING,

                                             Petitioner - Appellant,

          versus


THEODIS BECK,

                                              Respondent - Appellee.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh. James C. Fox, Senior
District Judge. (CA-02-852-HC)


Submitted:   November 19, 2003            Decided:   December 5, 2003


Before WILKINSON and GREGORY, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Darrick Lamonte King, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Darrick Lamonte King, a state prisoner, seeks to appeal the

district court’s order denying relief on his petition filed under

28 U.S.C. § 2254 (2000).        An appeal may not be taken from the final

order in a § 2254 proceeding unless a circuit justice or judge

issues a certificate of appealability.                28 U.S.C. § 2253(c)(1)

(2000).   A certificate of appealability will not issue for claims

addressed by a district court absent “a substantial showing of the

denial of a constitutional right.”             28 U.S.C. § 2253(c)(2) (2000).

A prisoner satisfies this standard by demonstrating that reasonable

jurists   would   find    both    that       his   constitutional   claims     are

debatable and that any dispositive procedural rulings by the

district court are also debatable or wrong.                 See Miller-El v.

Cockrell, 537 U.S. 322, 336 (2003); Slack v. McDaniel, 529 U.S.

473, 484 (2000); Rose v. Lee, 252 F.3d 676, 683 (4th Cir. 2001).

We have independently reviewed the record and conclude that King

has not made the requisite showing. Accordingly, we deny leave to

proceed in forma pauperis, deny a certificate of appealability, and

dismiss the appeal.          We dispense with oral argument because the

facts   and   legal    contentions    are      adequately   presented     in   the

materials     before   the    court   and      argument   would   not    aid   the

decisional process.



                                                                        DISMISSED


                                         2